Exhibit 10.1

UNITED COMMUNITY FINANCIAL CORP. &

THE HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN, OHIO

EXECUTIVE INCENTIVE PLAN

ADOPTED: May 29, 2012

The United Community Financial Corp.’s (the “Company”) Executive Incentive Plan
(“EIP”) provides incentive compensation awards to certain executive officers,
which at the time of adoption of the EIP included Patrick W. Bevack, President
and CEO of the Company and the Company’s wholly-owned subsidiary, The Home
Savings and Loan Company of Youngstown, Ohio (“Home Savings”), James R. Reske,
Treasurer and Chief Financial Officer of the Company and Executive Vice
President of Home Savings, Jude J. Nohra, General Counsel and Secretary of the
Company and Senior Vice President, General Counsel and Secretary of Home
Savings, Gregory G. Krontiris, Senior Vice President and Chief Lending Officer
of Home Savings, Matthew T. Garrity, Senior Vice President and Chief Credit
Officer of Home Savings and Timothy W. Esson, Senior Vice President, Chief
Financial Officer and Treasurer of Home Savings. Executive incentive awards are
based upon the actual performance of the Company for the 12 months ended
September 30 compared to the actual performance of the peer group (see below)
during the same 12 month period. See the “Weightings” table below.

The Compensation Committee and the Board of Directors previously developed a
peer group, which includes the following eighteen (18) organizations.

2012 Peer Group:

 

Community Trust Bancorp, Inc. (CTBI)    Macatawa Bank Corporation (MCBC) ESB
Financial Corporation (ESBF)    MainSource Financial Group, Inc. (MSFG) Farmers
Capital Bank Corporation (FFKT)    Mercantile Bank Corporation (MBWM) First
Defiance Financial Corp. (FDEF)    Metro Bancorp, Inc. (METR) First Financial
Corporation (THFF)    Old Second Bancorp, Inc. (OSBC) First Place Financial
Corp. (FPFC)    Peoples Bancorp Inc. (PEBO) Independent Bank Corporation (IBCP)
   Porter Bancorp, Inc. (PBIB) Integra Bank Corporation (IBNK)    S. Y. Bancorp,
Inc. (SYBT) Lakeland Financial Corporation (LKFN)    Univest Corporation of
Pennsylvania (UVSP)

In order for any awards to be made under the EIP for a calendar year’s
performance, the Company must report positive net income for that calendar year
ended December 31, calculated in accordance with GAAP, but adjusted to exclude
the effect of extraordinary items. If this threshold is met, incentive awards
will be calculated based upon the Company’s performance against its peers in
five of the six weighted performance measures. Performance against the peer
group is only measured against five of the six weighted performance measures
because performance against budgeted net income is intrinsic to UCFC. See the
“Weightings” table below.

For 2012, the target and maximum incentive awards, respectively, measured as a
percentage of base salary are as follows: Mr. Bevack—50%, 100%; and
Messrs. Esson, Garrity, Krontiris, Nohra and Reske—40%, 80%. Once the award
under the EIP is calculated, it is paid 60% in cash and 40% in restricted stock
or stock options. The restricted stock or stock option awards will be awarded
under the Amended and Restated United Community Financial Corp. 2007 Long-Term
Incentive Plan and vest equally over three years, beginning on the first
anniversary of the award.

The calculation of the incentive awards under the EIP is as follows. First, it
must be determined where the Company’s actual performance falls in comparison to
the peer group for each of the six performance measures. The comparison is based
upon percentiles that correspond to a threshold level for that performance
measure. See the “Threshold Levels” table below.



--------------------------------------------------------------------------------

Threshold Levels:

 

     Overall Profitability     Growth
Rate     Asset Quality  

Level

   Core
ROAE     Core
ROAA     Net  Income
Budget     Core
Deposit
Growth     Texas
Ratio     NCOs/
Average
Loans  

1

     <25th Pct        <25th Pct       
  70% of
Budget   
       <25th Pct        <25th Pct        <25th Pct   

2

     25th        25th        75%        25th        25th        25th   

3

     30th        30th        80%        30th        30th        30th   

4

     35th        35th        85%        35th        35th        35th   

5

     40th        40th        95%        40th        40th        40th      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

6

     Median        Median        100%        Median        Median        Median
     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

7

     55th        55th        105%        55th        55th        55th   

8

     60th        60th        115%        60th        60th        60th   

9

     65th        65th        120%        65th        65th        65th   

10

     70th        70th        125%        70th        70th        70th   

11

     >75th Pct        >75th Pct        130%        >75th Pct        >75th Pct   
    >75th Pct      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Definitions:

 

  •  

Pct: Percentile Rank within defined Peer Group

 

  •  

“Core” ROAE and ROAA: GAAP performance excluding extraordinary items;

 

  •  

Core Deposit Growth: Total Deposits, less CDs > $100,000, brokered deposits and
public deposits;

 

  •  

Texas Ratio: Nonperforming Assets divided by sum of Tangible Common Equity plus
Loan Loss Reserve; and

 

  •  

“NCOs”: means Net charge offs.

Then, the threshold level achieved is used to determine the bonus percentage for
that performance measure based upon the executive officer’s position. See the
“Bonus Percentages” table below.

Bonus Percentages as Percent of Base Compensation:

 

Threshold

Level

   Pres/CEO
Group 1     EVP/SVP’s
Group 2    

Actual Performance versus Peers

1

     0.0 %      0.0 %    Below 25th Percentile

2

     10.0 %      8.0 %    Above 25th percentile

3

     20.0 %      16.0 %    Above 30th percentile

4

     30.0 %      24.0 %    Above 35th Percentile

5

     40.0 %      32.0 %    Above 40th Percentile   

 

 

   

 

 

   

 

6

     50.0 %      40.0 %    At or Above Median   

 

 

   

 

 

   

 

7

     60.0 %      48.0 %    Above 55th Percentile

8

     70.0 %      56.0 %    Above 60th Percentile

9

     80.0 %      64.0 %    Above 65th Percentile

10

     90.0 %      72.0 %    Above 70th Percentile

11

     100.0 %      80.0 %    At or Above 75th Percentile   

 

 

   

 

 

   

 

The bonus percentage is multiplied by the performance measure’s assigned
weighting and by the executive’s base salary to determine what amount, if any,
is awarded for the Company’s actual performance for that performance measure.
The amount earned for each performance measure is added together to determine
the total incentive award under the EIP.



--------------------------------------------------------------------------------

Weightings for Performance Measures:

 

Profitability    Weight        40.0 %    

 

 

 

ROAE

     5.0 % 

ROAA

     25.0 % 

Budget Net Income

     10.0 % 

Growth

     10.0 %    

 

 

 

Core Deposit Growth

     10.0 % 

Asset Quality

     50.0 %    

 

 

 

Texas Ratio

     40.0 % 

NCOs/Average Loans

     10.0 % 

Total Weighting

     100.0 %    

 

 

 

For example, if the Company’s Core ROAE for 2012 falls into the 40th percentile
when compared to its peers, Mr. Bevack’s incentive award for that performance
measure would be as follows:

 

Incentive Plan           Bonus Percentage (based)                 

Weighting

         

on Threshold Level achieved

         

Base Salary

    

5.0%

     X       40%      X       $375,000.00    = $7,500.00

The Plan further provides that a participant in the Plan must be employed with
the Company on the date the award is made; otherwise, the participant is not
entitled to any award.

The Board maintains discretion to amend, modify, terminate or otherwise adjust
the Plan as necessary.